Name: Commission Implementing Regulation (EU) 2015/517 of 26 March 2015 amending Regulation (EC) No 595/2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector
 Type: Implementing Regulation
 Subject Matter: production;  agricultural structures and production;  agricultural activity;  processed agricultural produce;  taxation
 Date Published: nan

 27.3.2015 EN Official Journal of the European Union L 82/73 COMMISSION IMPLEMENTING REGULATION (EU) 2015/517 of 26 March 2015 amending Regulation (EC) No 595/2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 81(1) and 83(4) in conjunction with Article 4 thereof, Whereas: (1) Regulation (EU) No 1308/2013 of the European Parliament and of the Council (2) has repealed and replaced Regulation (EC) No 1234/2007 as from 1 January 2014. However, Article 230(1)(a) of Regulation (EU) No 1308/2013 provides that, as regards the system of milk production limitation, Section III of Chapter III of Title I of Part II of Regulation (EC) No 1234/2007 as well as Article 55, Article 85 thereof and Annexes IX and X thereto continue to apply until 31 March 2015. (2) In a context of low prices for milk and financial difficulties in the milk sector, it is appropriate to ease the financial burden for producers who have to pay a surplus levy related to the milk quota year 2014/2015 as referred to in Article 15(1) of Commission Regulation (EC) No 595/2004 (3). It is therefore appropriate to enable Member States to decide, taking account of varying national circumstances, to collect the amount due according to an instalment scheme. Instalment schemes applied free of interest would however constitute State aid within the meaning of Article 107(1) of the Treaty unless the deferred instalments comply with the conditions laid down in Commission Regulation (EU) No 1408/2013 (4). (3) Where instalment schemes are applied, the deadlines for controls and notifications should be adapted accordingly in order to ensure that the final controls and notifications cover the deferred payments. Member States should be requested to provide information on the number of beneficiaries under the instalment scheme and the amount not recovered from them each year of the instalment scheme. By 30 November 2015, this information should be available in column (d) of the table in Part 2 of the report set out in Annex IIa to Regulation (EC) No 595/2004. By 30 November 2016 and 30 November 2017, this information should be inserted in column (i) of that table, with the comment instalment scheme. (4) Regulation (EC) No 595/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 595/2004 is amended as follows: (1) in Article 15, paragraph 1 is replaced by the following: 1. Before 1 October each year, purchasers and, in the case of direct sales, producers liable for the levy shall pay the competent authority the amount due in accordance with rules laid down by the Member State, purchasers being responsible for collecting the surplus levy on deliveries due by producers pursuant to Article 79 of Regulation (EC) No 1234/2007, in accordance with Article 81(1) of that Regulation. Without prejudice to the application of Articles 107 to 109 of the Treaty on the Functioning of the European Union, Member States may decide that the payment of the amount due related to the 12-month period beginning on 1 April 2014 takes place in three yearly instalments without interest. The first yearly payment, representing at least 1/3 of the total amount due, shall be made by 30 September 2015. By 30 September 2016 at least 2/3 of the total amount due shall be paid. The total amount shall be settled by 30 September 2017. Member States shall ensure that the producers are the beneficiaries of such an instalment scheme.; (2) in Article 19(3), the following subparagraph is inserted after the second subparagraph: By way of derogation from the second subparagraph, Member States that apply the instalment scheme provided for in Article 15(1) shall complete the inspection report no later than 42 months after the end of the 12-month period concerned.; (3) in Article 27, the following paragraph 7 is added: 7. Member States that apply the instalment scheme provided for in Article 15(1) shall notify the Commission by 30 November 2016 and 30 November 2017 of the number of beneficiaries under the scheme and the amount not yet recovered from them concerning each yearly payment by mentioning them in column (i) of the table in Part 2 of the report set out in Annex IIa, using the comment instalment scheme . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 299, 16.11.2007, p. 1. (2) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (3) Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (OJ L 94, 31.3.2004, p. 22). (4) Commission Regulation (EU) No 1408/2013 of 18 December 2013 on the application of Articles 107 and 108 of the Treaty on the Functioning of the European Union to de minimis aid in the agriculture sector (OJ L 352, 24.12.2013, p. 9).